Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 1 of 9




           EXHIBIT O
         Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 2 of 9




From:             Tricia Roland
Date:             June 30, 2017 9:34:18 PM (-07)
To:               mjeanty@u.washington.edu
Cc:               Marthilde Brzycki; Nola Balch; Kathy M Hare; Kelly J. Paananen
Subject:          Re: Your return to work on 7/3


Attachments:

        Hello Mattie,

        The schedule/workflow detailed for the period of your reduced work schedule
        accommodation meets the needs of our unit and is reasonable. I worked hard to
        establish a plan that is workable and aligns both with the expectations detailed in
        your action plan from April and the parameters for a reduced work schedule
        defined by your health care provider.

        This schedule/workflow is not up for negotiation, though as ever, if you run into
        challenges in meeting the work expectations you should come to me right away
        so that we can engage in a problem solving discussion to review workflow,
        priorities and strategies.

        You certainly should take your 15 minutes breaks each shift, please do so. As
        you know, these will be one 15 minute break on each 5 hour shift and two 15
        minute breaks and a 30min lunch on the one scheduled 8 hour shift.

        Lastly, as you see on the schedule, I have scheduled one meeting between
        yourself, Kelly and I, to touch base after your extended absence. To be clear,
        you should expect to meet with me or any other member of the leadership team
        as a regular part of your duties, as would any employee at HMC. While you are
        welcome to have union representation at an investigatory interview, a corrective
        action meeting or grievance meeting; you are not entitled to union
        representation as a part of routine departmental discussions. Should you have
        questions about this, please contact your union representative for clarification.

        I will see you Monday morning Mattie. Have a good weekend.


Tricia


Tricia L. Roland, MPH, BSN, RN
Stroke Program Manager

On Jun 30, 2017, at 7:28PM, mjeanty@u.washington.edu wrote:




                                                                                              UWMB005127
 Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 3 of 9




Hi Tricia,

Friday 7/7 is 8 hours - I am allowed by law to have a 30 minute lunch period and
15 minute breaks- which you left out.

My notes have been completed in a timely manner per hospital policy since hired
with 100% compliance for billing prior to you changing my workflow.

My regular workflow was 5 patients on Tuesdays - and I requested 5 patients to
be added on Fridays (total 10 patients) -completing some of my notes and follow
-ups the next workday.

In your new workflow, you mentioned 3 cases on Fridays and 6 cases on
Tuesdays - total 9 patients. As I have mentioned to you and Kelly on multiple
occasions, the patients do not show up exactly at their appointment time or
roomed at the exact scheduled time.

Unfortunately, I cannot handle working part-time and seeing 6 patient on a clinic
day; which is more than my usual load at this time. And based on your workflow,
I will not have prep time for Tuesdays clinic. I will no longer be able to add any
add-ons like I used to on my clinic days- due to the schedule restrictions and
recent disruption to my workflow.

I can see 3-4 patients on Tuedays and 2-3 patients on Fridays- giving me time
to go to didactics and conference. That is close to evenly distributed and is 7 out
of my usual 10 patients.

I would like advance warning prior to any meeting with you and Kelly. I need my
union representative present during any private meeting with you, Kelly, and any
other member of management.

Thank you,
Marthilde

On Fri, 30 Jun 2017, Tricia L Roland wrote:


      David is right they were attached but I've included again.



      Tricia




      Tricia L. Roland, MPH, BSN, RN




                                                                                      UWMB005128
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 4 of 9




   Stroke Program Manager



   Harborview Medical Center

   325 Ninth Avenue, Seattle, WA 98104

   Mailbox 359775 I 3CT-79.1

   Phone (206) 744-2403    I   Fax (206) 744-3976

   Email: troland@uw.edu




   "The above email may contain patient identifiable or confidential

   information. Because email is not secure, please be aware of
   associated

   risks of email transmission. If you are a patient, communicating to a
   uw
   Medicine Provider via email implies your agreement to email
   communication;

   see http://www .uwmedicine .org/Giobai/Compliance/EmaiiRisk.htm

   The information is intended for the individual named above. If you
   are not

   the intended recipient, any disclosure, copying, distribution or use of
   the

   contents of this information is prohibited. Please notify the sender by

   reply email, and then destroy all copies of the message and any
   attachments.

   See our Notice of Privacy Practices at www.uwmedicine.org."




                                                                             UWMB005129
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 5 of 9




   -----Original Message-----

   From: David L. Tirschwell [mailto:tirsch@uw.edu]

   Sent: Friday, June 30, 2017 5:48 PM

   To: Marthilde Brzycki

   Cc: Tricia Roland; Marthilde Brzycki; KIM FRANCIS; Nola Balch; Kathy
   M Hare;

   Kelly J. Paananen

   Subject: Re: Your return to work on 7/3



   There was an attachment to the email, i saw them



   Thank you

   -------------------------------------
   David Tirschwell, MD

   Harborview Neurology and

   UW Medicine Comprehensive Stroke Center



         On Jun 30, 2017, at 5:46PM,
         "mjeanty@u. washington .edu"

   <mjeanty@u.washington.edu> wrote:



         Hello,

         Where are the slides?




                                                                          UWMB005130
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 6 of 9




            On Fri, 30 Jun 2017, Tricia L Roland wrote:



            Mattie,



            I was made aware by Kim Francis that you
            plan to return to work on

            Monday. I have attached a schedule that works
            best to fit the needs

            of the department as well as accommodates
            your FMLA request.



            You can see in the attachment there are two
            slides. Slide 1 is your

            schedule from Monday 7/3 - Monday 7/10. I
            needed to make adjustments

            due to Friday clinic being booked and the July
            4th holiday. Slide 2

            represents your schedule from 7/11 on until
            your FM LA is either

            completed or reevaluated on 9/1/17.



            Please keep in mind this is subject to change
            should the needs of the

            department change but if any changes need to
            be made I will give you

            ample notice.



            I'm glad we were able to make this work.
            Should you have any

            questions please do not hesitate to reach out,
            otherwise I will plan




                                                                   UWMB005131
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 7 of 9




            to see you in the office on Monday.




            Tricia




            Tricia L. Roland, MPH, BSN, RN



            Stroke Program Manager




            Harborview Medical Center



            325 Ninth Avenue, Seattle, WA 98104



            Mailbox 359775 I 3CT-79.1



            Phone (206) 744-2403   1   Fax (206) 744-3976



            Email: <mailto:troland@uw.edu>
            troland@uw .edu




                                                                   UWMB005132
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 8 of 9




            <http://uwmedicine.org/> Description: Visit
            UW Medicine on.line



            "The above email may contain patient
            identifiable or confidential

            information. Because email is not secure,
            please be aware of

            associated risks of email transmission. If you
            are a patient,

            communicating to a UW Medicine Provider via
            email implies your

            agreement to email communication; see

            <http://www .uwmedicine.org/Giobai/Compliance/Email Risk. htm >

            http://www.uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm



            The information is intended for the individual
            named above. If you




                                                                              UWMB005133
Case 2:18-cv-01582-CKJ Document 40-15 Filed 11/27/19 Page 9 of 9




             are not the intended recipient, any disclosure,
             copying, distribution

             or use of the contents of this information is
             prohibited. Please

             notify the sender by reply email, and then
             destroy all copies of the

   message and any attachments.

             See our Notice of Privacy Practices at
              <http://www.uwmedicine.org/>

             www.uwmedicine.org."




                                                                   UWMB005134
